DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is dependent on claim 1 which requires the shape to be curved in three dimensions. Claim 17 indicates that the shape can be cylindrical, conical, or conoidal. It is unclear how any of these shapes are curved in three dimensions. Further clarification and appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Voelkner (US 2014/0167677 A1).
Regarding claims 1 and 17, Voelkner discloses a geometrically complex solar module, comprising (see Fig. 1 and Fig. 4): a rigid (able to be conformed to and mounted on and therefore has a degree of rigidity) shell comprising a mounting surface (90 [0058]), wherein the mounting surface comprises a complex surface having a curvature that is curved in at least three dimensions; and at least one flexible solar module (10) comprising a plurality of flexible monocrystalline solar cells (21 [0052]), wherein the at least one flexible solar module is coupled to and conforms to the curvature of the mounting surface (see Fig. 4) which is a complex shape which is curved in three dimensions (See Fig. 4, pseudospherical).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boydell (US 2011/0139225 A1) in view of Forootan (US 3,916,578).
	Regarding claims 1 and 17, Boydell discloses a geometrically complex solar module, comprising (See Figs. 1-6): a rigid shell (see Figs. 3 and 4 360/460 portion of building wall) comprising a mounting surface wherein the mounting surface ([0049]-curved wall) comprises a having a curvature that is curved in at least two dimensions (curved wall): and at least one flexible solar module (Abstract) comprising a plurality of flexible monocrystalline solar cells [0050], wherein the at least one flexible solar module is coupled to and conforms to the curvature of the mounting surface (see Fig. 4).
	With regards to the term “flexible” in the term “flexible monocrystalline solar cells”, since the solar cell of Boydell are formed of the same material as instantly claimed (crystalline and monocrystalline are equivalents) the solar cells of Boydell are also considered to be “flexible”.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	Forootan discloses a building structure which comprises a hemispherical shell (14, see Fig. 1, C2/L60-C3/L25).
	It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the curved surface that the flexible module is mounted on so that it is a three dimensionally curved, having pseudospherical shaped because it will allow for it to be mounted on the spherical curved wall of Forootan because doing so will allow for solar energy to be converted to electricity on spherical walled buildings.
	Regarding claim 5, modified Boydell discloses all of the claim limitations as set forth above.
	In addition, Boydell discloses wherein the plurality of flexible monocrystalline solar cells is encased in ETFE (see Fig. 3 310, [0040]).
Regarding claim 17, modified Boydell discloses all of the claim limitations as set forth above.
Boydell discloses that the flexible solar module can be attached to a variety of surface shapes (Abstract).
Surface structures can have a variety of shapes including spherical, ellipsoidal, pseudospherical, cylindrical, conical, conoidal, hyperbolic parabolic, or hyperboloidal surface.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surface structure of modified Boydell to .
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boydell (US 2011/0139225 A1) in view of Forootan (US 3,916,578) as applied to claims 1, 5, and 17 above and in view of Bear (US 2010/0236181 A1) and in view of Morello (US 2006/0080905 A1).
	Regarding claims 2-4, Boydell discloses all of the claim limitations as set forth above.
	In addition, Boydell discloses that the flexible solar module can be mounted on a building.
	Bear discloses that building panels formed of metal with holes extending through the panel can be attached to buildings to protect the building from damage (Abstract, [0012]).
	Bear additionally discloses that the surfaces can be bent, but does not disclose that the metallic panel can comprise a curve (see Fig. 2).
	Morello discloses metallic panels which are appropriate for buildings which comprise bent aluminum can have curves (see Fig. 9 [0030] [0036]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the exterior of the curved wall of Boydell by placing a metallic panel with aperture holes as disclosed by Bear over it and further having the panel being formed of curved aluminum as disclosed by Morrelllo because it will allow for protection from 
	In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to only mount the flexible solar module of modified Boydell on a portion of the curved aluminum panel with apertures because it will allow for light transmission through windows on the building.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boydell (US 2011/0139225 A1) in view of Bear (US 2010/0236181 A1) in view of Morello (US 2006/0080905 A1).
	Regarding claims 14 and 15, Boydell discloses a geometrically complex solar module, comprising (See Figs. 1-6): a rigid shell (see Figs. 3 and 4 360/460) comprising a mounting surface, wherein the mounting surface ([0049]-curved wall): and at least one flexible solar module (Abstract) comprising a plurality of flexible monocrystalline solar cells [0050], wherein the at least one flexible solar module is coupled to and conforms to the curvature of the mounting surface (see Fig. 4).
	With regards to the term “flexible” in the term “flexible monocrystalline solar cells”, since the solar cell of Boydell are formed of the same material as instantly claimed (crystalline and monocrystalline are equivalents) the solar cells of Boydell are also considered to be “flexible”.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior 
In addition, Boydell discloses that the flexible solar module can be mounted on a building.
	Bear discloses that building panels formed of metal with holes extending through the panel can be attached to buildings to protect the building from damage (Abstract, [0012]).
	Bear additionally discloses that the surfaces can be bent, but does not disclose that the metallic panel can comprise a curve (see Fig. 2).
	Morello discloses metallic panels which are appropriate for buildings which comprise bent aluminum (see Fig. 9 [0030] [0036]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the exterior of the curved wall of Boydell by placing a metallic panel with aperture holes as disclosed by Bear over it and further having the panel being formed of curved aluminum as disclosed by Morrelllo because it will allow for protection from weather elements while allowing for light to permeate through the panels to windows while maintaining the curved shape.
	In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to only mount the flexible solar module of modified Boydell on a portion of the curved aluminum panel with apertures because it will allow for light transmission through windows on the building.
Regarding claim 16, Boydell discloses all of the claim limitations as set forth above.
	In addition, Boydell discloses wherein the plurality of flexible monocrystalline solar cells is encased in ETFE (see Fig. 3 310, [0040]).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726